This is an action for damages for personal injuries. The plaintiff was the driver of a truck which he had caused to be stopped on the right side of the road within the rules or laws of the highway. The defendant passing in an automobile going in the same direction struck the truck which plaintiff was trying to start again by means of hand cranking it. The plaintiff was injured by being thrown into a ditch and bruised by the impact. There is no question as to the defendant's negligence, and that the plaintiff was entitled to recover compensatory damages only.
There was a verdict and judgment in the plaintiff's favor in the sum of fifteen hundred dollars, and the defendant took writ of error.
The question involved as stated by the brief of plaintiff in error is "Where the record shows that the plaintiff was entitled to compensatory damages only, and would have earned less than $250.00 during the time that he was incapacitated as a result of the injury, and his expenditures because of such injury amounted to $58.00, and his doctor has discharged him as a well man, is a verdict for $1500.00 excessive?
From the record as well as the briefs of the parties the above statement of the question involved is accurate and a strict compliance with the rule. See Rule 20 Supreme Court Rules.
We think the court should have answered the question in the affirmative. See Florida Ry.  Nav. Co. v. Webster, 25 Fla. 394, 5 So.2d Rep. 714; Florida Cent.  P. R. Co. v. Foxworth,45 Fla. 278, 34 So.2d Rep. 270; Consolidated Grocery Co. v. Allman, 59 Fla. 230, 51 So.2d Rep. 928.
The judgment is reversed unless the defendant in error shall within ten days enter a remittitur of eight hundred dollars, in which case the judgment shall stand affirmed. *Page 786 
BUFORD, C.J., AND WHITFIELD AND TERRELL, J.J., concur.
BROWN AND DAVIS, J.J., dissent.